

116 S1415 IS: Bipartisan Disaster Recovery Funding Act of 2019
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1415IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Manchin (for himself, Mr. Cornyn, Mrs. Feinstein, Mr. Cruz, Mr. Tillis, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Director of the Office of Management and Budget to immediately release certain grant
			 funds awarded for mitigation activities under the Community Development
 Block Grant program, and for other purposes.1.Short titleThis Act may be cited as the Bipartisan Disaster Recovery Funding Act of 2019.2.FindingsCongress finds the following:(1)Funding for mitigation activities was appropriated to the Department of Housing and Urban Development by Congress in February 2018 under the Bipartisan Budget Act of 2018 (Public Law 115–123; 132 Stat. 64).(2)The Secretary of Housing and Urban Development told Congress that the funding described in paragraph (1) would be released by May 1, 2019.(3)May 1, 2019, has come and gone with no official explanation as to the reason for the continued delay in releasing the funds.3.RequirementFor all amounts made available for mitigation activities under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in Public Law 115–123, and awarded as grants by the Secretary of Housing and Urban Development, the Director of the Office of Management and Budget shall, not later than 60 days after the date of enactment of this Act, release such amounts awarded to all eligible grantees, regardless of any further studies as may be otherwise required by law.